Citation Nr: 0942722	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for curvature of the 
spine.

2.  Entitlement to an initial compensable evaluation for 
posttraumatic stress disorder (PTSD) prior to September 10, 
2003.

3.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from September 10, 2003.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 Decision Review Officer 
(DRO) decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston, Salem, which awarded service 
connection for PTSD and assigned an initial noncompensable 
rating effective August 9, 2001, and 30 percent from 
September 10, 2003.  The issue has been bifurcated as it 
appears on the cover page of the instant decision.

This matter also comes before the Board on appeal from a 
September 2006 rating decision.  The RO, in pertinent part, 
denied entitlement to service connection for curvature of the 
spine and determined that new and material evidence had not 
been submitted sufficient to reopen the claim of entitlement 
to service connection for left shoulder dislocation.  

The claims were previously before the Board in May 2008 
wherein the Board denied the claim for an effective date 
prior to August 9, 2001, for the award of service connection 
for PTSD.  The Board also determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for left shoulder 
dislocation; however, the de novo claim for left shoulder 
dislocation, as well as the claims for service connection for 
curvature of the spine and a higher initial evaluation for 
PTSD were remanded to the RO.  
In a July 2009 rating decision, service connection was 
awarded for residuals of left shoulder dislocation with 
osteoarthritis.  As such, there no longer remains a claim in 
controversy.  The claims listed on the cover page of the 
instant decision have been returned to the Board and are now 
ready for appellate disposition.  

Because the Veteran is challenging the initial rating 
assigned for PTSD and the record raises assertions that he is 
unemployable because of his service-connected PTSD, the 
determination as to whether he is entitled to TDIU, including 
the effective date for that award, is part and parcel of the 
determination of the initial rating for the PTSD claim.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board 
has jurisdiction over this matter, the claim for TDIU is 
addressed in the Remand portion of the instant decision and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The competent medical evidence does not contain any 
currently diagnosed curvature of the spine that was incurred 
during the Veteran's period of active military service.

3.  From the initial award of service connection, both prior 
to and after September 10, 2003, the Veteran's PTSD has been 
productive of no more than moderate symptoms or moderate 
difficulty in social or occupational functioning as a result 
of intermittent depressed mood, sleep impairment, social 
isolation, and nightmares.  The objective medical evidence 
does not show PTSD symptomatology consistent with 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); or impaired abstract thinking. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for curvature of the spine have not been met.  38 U.S.C.A. §§ 
1101, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2009).

2.  The criteria for an initial 30 percent evaluation for 
PTSD prior to September 10, 2003, have been met, but no 
higher.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD from September 10, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service Connection Claim

The Veteran contends that he is entitled to service 
connection for curvature of the spine.  Specifically, he 
asserts that he was involved in an accident prior to service 
that left him with a leg length discrepancy causing curvature 
of the spine, which in turn was made worse by his period of 
military service. i.e. marching with the wrong size shoes.  
See BVA Transcript at 18-20.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and the appeal as to this issue will be denied.  In this 
regard, the Veteran's service treatment records are wholly 
devoid of complaints, treatment, or diagnoses of curvature of 
the spine.  On the Veteran's February 1970 Report of Medical 
History taken in conjunction with separation, he reported 
back trouble; however, the corresponding physical examination 
showed the Veteran's spine to be normal.  A back disability 
was not diagnosed, to include any curvature of the spine. 

At this juncture, the Board would note there was no leg 
length discrepancy or curvature of the spine noted upon 
enlistment examination in January 1968.  Thus, as no defect 
was noted at the time of enrollment in service, the Veteran 
was presumed sound.  38 U.S.C.A. § 1111.  Therefore, the 
Board need not determine whether the presumption of 
aggravation was rebutted and shall proceed with adjudicating 
the Veteran's claim on a direct causation basis.  38 C.F.R. 
§ 3.306.  

Post-service, there has been no evidence of curvature of the 
spine.  In fact records from North Carolina Baptist Hospital 
dated in February 2001 show the Veteran's spine was straight.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with respect to this claim.

The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
curvature of the spine in service nor is there any evidence 
that the Veteran currently has curvature of the spine that 
may be associated with his period of military service.  38 
C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

The Board is cognizant that the Veteran is competent to 
report symptoms referable to his back.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board 
can not give great weight and credibility to the Veteran's 
account in light of the evidence that curvature of the spine 
caused by a leg length discrepancy has not been objectively 
demonstrated either before, during, or after service.  

Though the Veteran contends he has curvature of the spine 
that was aggravated by his military service, there is simply 
no medical evidence on file supporting the Veteran's 
assertion, and his statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion as only 
those medically trained are competent to diagnose a condition 
and identify likely etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

II.  Increased Rating Claim

The Veteran contends that he is entitled to an initial 
compensable rating for his service connected PTSD prior to 
September 10, 2003, and in excess of 30 percent thereafter, 
for symptoms to include, but not limited to, outbursts of 
anger, nightmares, anxiety, social isolation, depression, and 
sleeplessness. 

The Veteran appealed the decision that assigned the initial 
rating, and the Board will now consider whether a higher 
evaluation is warranted for the psychiatric disability at any 
stage since the effective date of service connection.  See 
Fenderson v. West, 12 Vet. App 119 (1999). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Veteran's PTSD disability was assigned an initial 
noncompensable evaluation prior to September 10, 2003, and 30 
percent thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code section, a noncompensable evaluation 
is assigned when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130.

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or symptoms 
controlled by continuous medication.  Id.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.


A 50 percent disability evaluation is assigned under the 
general rating formula for mental disorders where the 
evidence shows occupational and social impairment due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Having carefully considered all the evidence of record in 
light of the pertinent laws and regulations, the Board finds 
that an initial 30 percent rating is warranted and no higher, 
either prior to or after September 10, 2003.  38 C.F.R. 
§ 4.7.  The pertinent evidence is as follows.  

Prior to September 2003, the Veteran was variously diagnosed 
with probable PTSD, depression, anxiety neurosis, and 
dependent personality disorder.  See VA hospitalization 
report dated in September 1971; see also VA outpatient 
treatment records dated in 1982.  The first confirmed 
diagnosis of PTSD with depression is contained in a September 
10, 2003, report from Dr. HEB. 

While the PTSD diagnosis was not confirmed prior to this, it 
is evident from the record that the Veteran has been 
struggling with PTSD for a long time.  Specifically, the 
January 2004 VA examiner while confirming the diagnosis, also 
indicated that the Veteran's PTSD was a continuation of the 
anxiety neurosis that was diagnosed in 1971.

That being said, the Board does not agree with the RO's 
findings that the PTSD symptoms were not severe enough to 
interfere with occupational and social functioning prior to 
September 10, 2003.  Though there are no records dated 
between 1984 and 2003 pertaining to the treatment of PTSD, 
the January 2004 VA examination report shows symptomatology, 
to include anxiety, nightmares, social isolation, and 
depression of a long standing nature.  

The Board does acknowledge that the Veteran's medical record 
is not without some measure of ambiguity regarding the 
disabling characteristics of the Veteran's service-connected 
PTSD prior to September 10, 2003; however, the Board shall 
afford the Veteran all reasonable doubt and find that prior 
to September 10, 2003, the Veteran's PTSD was productive of 
no more than moderate symptoms or moderate difficulty in 
social or occupational functioning as a result of 
intermittent depressed mood, sleep impairment, social 
isolation, and nightmares.  However, the objective medical 
evidence does not show PTSD symptomatology consistent with 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); or impaired abstract thinking 
prior to September 10, 2003, or thereafter.  

The September 2003 report from Dr. HEB noted the Veteran's 
memory was good.  He did complain of nightmares and 
flashbacks.  There was some social isolation, though the 
Veteran was accompanied by his sister.  Orientation was 
intact despite a flat affect and poor judgment.  While the 
Veteran was assigned a Global Assessment of Functioning Scale 
Score (GAF) of 35, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), was indicative 
of some impairment in reality testing, the Board does not 
find this to be consistent with the reported symptoms or the 
subsequent VA examination reports.

Upon VA examination in January 2004, the Veteran was neatly 
groomed.  His speech was good.  There was no flight of ideas 
or loose associations.  There were no hallucinations, 
delusion, paranoia, ideas of reference, or homicidal or 
suicidal ideation.  The Veteran did have low self-confidence, 
nightmares, intrusive memories, startle, and hypervigilance.  
He did isolate himself and was withdrawn.  Judgment was good 
and insight was poor.  He was assigned a GAF of 50, which was 
indicative of serious symptoms.

During the February 2005 VA examination, the Veteran 
indicated that his PTSD symptoms had remained stable since 
his last VA examination.  He was alert and oriented times 
four.  There was no disruption in speech, thought, or 
communication.  Nightmares were said to occur only once to 
twice per week, but he didn't remember them.  The Veteran 
endorsed social isolation and depression, as well as temper 
problems.  The examiner found no significant memory problems.  
The Veteran's GAF score improved to 52, which was indicative 
of moderate symptoms. 

A May 2005 letter from Dr. HEB revealed it was the Veteran's 
first visit in a couple of years.  It contained a GAF score 
of 35, which is indicative of some impairment in reality 
testing or communication; however, again this score is not 
congruent with the mental status examination.  Specifically, 
the Veteran's grooming was good.  He was neat in appearance.  
Motor movement was appropriate.  Memory was intact.  
Orientation was intact.  Affect was flat and judgment was 
poor.  Mood was simply bland.   

While it would appear there was some deterioration in the 
Veteran's PTSD symptomatology in the July 2006 and October 
2006 reports from Dr. HEB, i.e. unkempt appearance, 
depression, impairment in concentration, paranoia about the 
government, and relationship problems, it is not evident from 
these isolated reports that there was a sustained worsening 
of the PTSD symptomatology.  The Veteran went over a year 
from his last treatment in May 2005 and it would appear that 
he has none currently.  Moreover, these reports are in 
contrast to the most recent VA examination in February 2007. 

Upon VA examination in February 2007, the Veteran reported 
sleeplessness, nightmares, anxiety, hypervigilance, and some 
intrusive thoughts.  He indicated he was short tempered.  
Mental status examination showed the Veteran to be alert.  
There were no loosened associations or flight of ideas.  Mood 
was calm and the Veteran's affect was appropriate.  The 
Veteran denied homicidal or suicidal ideation or intent.  
There was no impairment of thought processes or 
communication.  There were no delusions, hallucinations, 
ideas of reference or suspiciousness.  He was oriented times 
three.  Memory was intact.  Insight and judgment were 
adequate.   He was assigned a GAF of 51 indicative of only 
moderate symptoms.  The Board would additionally note that 
the Veteran informed the examiner that he had been unemployed 
for 10 years; however, he indicated that he did not miss any 
work for psychiatric symptoms, but had instead hurt himself.  

During the March 2008 Board hearing, the Veteran testified 
that he was not receiving any current treatment.  He endorsed 
continued complaints of social isolation, memory problems, 
and anger outbursts.

Records from North Carolina Baptist Hospital dated in 
February and May 2009 show the Veteran's appearance was 
normal.  Insight and judgment were normal.  The Veteran was 
repeatedly oriented in all spheres.  There were some 
delusions noted in February 2009, but the Veteran was not 
acutely psychotic.  The Veteran indicated that his symptoms 
were mild.  There were no hallucinations. 

Based on the evidence delineated above, while a 30 percent 
rating is warranted both prior to and from September 10, 
2003, the evidence of record does not approximate the 
criteria for the next higher, 50 percent rating, at any point 
during the appeal period.  38 C.F.R. §§ 4.7, 4.130; see 
Fenderson, 12 Vet. App. at 126.  Though there were some 
findings of flattened effect, his speech was never 
stereotyped.  There were no panic attacks reported and there 
were no findings with respect to understanding complex 
commands.  While the Veteran presented with subjective 
complaints of memory problems, there was no objective 
evidence of impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks).  There was no evidence of impaired 
abstract thinking, only concentration in 2006.  The 
disturbances of motivation and mood (depression) and 
difficulty in establishing and maintaining effective work and 
social relationships (social isolation) are provided for in 
the current 30 percent rating. 

Similarly, the evidence does not support assignment of a 70 
percent or a 100 percent evaluation.  The Veteran does not 
exhibit occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.  Nor does he exhibit total 
occupational and social impairment.  Neither Dr. HEB nor the 
VA examiners report suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant;  near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively;  
impaired impulse control (such as unprovoked irritability 
with periods of violence);  spatial disorientation; gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name.  Although he is not 
working, the Veteran ascribes this to physical problems, not 
psychiatric symptoms.  

Should the Veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  In 
reaching this decision, the Board has considered the issue of 
whether the Veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  

Although the Veteran indicated in various statements that his 
PTSD resulted in his unemployment, the Board finds that the 
objective evidence does not support a finding that his 
service-connected PTSD disability interferes markedly with 
employment.  During the February 2007 VA examination, the 
Veteran informed the examiner that he had been unemployed for 
10 years; however, he indicated that he did not miss any work 
for psychiatric symptoms, but had instead hurt himself.  
While the Board notes the Veteran is a recipient of Social 
Security disability benefits, the primary disability was 
listed as a personality disorder, for which service 
connection is not in effect.  There is nothing in the record 
to distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  There is no evidence revealing frequent 
periods of hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned 30 percent rating adequately compensates the Veteran 
for the nature and extent of severity of his disability.  The 
schedular rating criteria specifically contemplate the 
impairment in occupational functioning.  Therefore, in the 
absence of exceptional factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim for an initial rating in excess 
of 30 percent for PTSD, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims in correspondence sent to the Veteran in 
September 2001, February 2003, June 2005, September 2005, 
December 2005, and May 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  In March 2006, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
then-recent holding in the Dingess decision.  

With regard to the claim for PTSD, the Veteran's claim on 
appeal arises from his disagreement with the initial 
disability evaluation assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  However, the Board 
would note that letters dated in June 2005, September 2005, 
and May 2008 notified the Veteran that in order to 
substantiate a claim for a higher rating he would have to 
submit evidence showing that the disability had worsened in 
severity.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
Veteran's service treatment and personnel records, post-
service private and VA medical records, lay statements, 
reports of VA examination, and the transcript from the March 
2008 Board hearing.  Except as discussed below, the Veteran 
has not identified any other evidence which has not been 
obtained.

The Board notes that attempts were made to obtain records 
from the Social Security Administration (SSA).  However, SSA 
indicated in May 2008 that they were unable to send medical 
records as they could not to be located.  Any further efforts 
to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

The Board further notes that pursuant to Board Remand, the RO 
requested that the Veteran either submit medical records from 
Dr. HEB or complete an authorization and consent form to 
allow RO to obtain the records.  See VCAA letter dated in May 
2008.  The Veteran failed to respond and in fact indicated in 
July 2009 that he had no additional evidence to submit in 
support of his claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case by submission of either 
records or a consent form to obtain records, is not an 
impossible or onerous task.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).
Any further efforts to obtain records from Dr. HEB would be 
futile.  38 C.F.R. § 3.159(c)(2).

The Veteran submitted additional evidence after the July 2009 
supplemental statement of the case (SSOC) was issued.  The 
Veteran waived initial RO adjudication of the newly submitted 
evidence, to include private medical records and lay 
statements.  As such, Remand for preparation of an SSOC is  
not necessary.  38 C.F.R. § 20.1304(c).

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, 
supra; Quartuccio, supra; Dingess, supra.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


ORDER

Entitlement to service connection for curvature of the spine 
is denied.

Entitlement to an initial 30 percent evaluation for PTSD 
prior to September 10, 2003, and no higher, is granted 
subject to the controlling regulations governing monetary 
awards.  

Entitlement to an evaluation in excess of 30 percent for PTSD 
from September 10, 2003, is denied.


REMAND

The Veteran has raised the issue of TDIU.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a 
veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The Court has held that, when evidence of 
unemployability is presented in cases such as this, the issue 
of whether TDIU will be assigned should be handled during the 
determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In 
Rice, the Court determined that there is no freestanding 
claim for TDIU.  Id. at 451. 

The Board has determined that further action by the RO is 
necessary prior to disposition of the claim.  Therefore, this 
aspect of the Veteran's initial claim for compensation 
benefits should be addressed on remand.  That is, the AOJ 
should address whether TDIU is warranted either on a 
schedular or extraschedular basis.  With regard to whether 
TDIU is warranted on an extraschedular basis, the RO would 
have to refer the matter to the Director of Compensation and 
Pension.  38 C.F.R. § 4.16(b).

As this matter is being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the Veteran with notice that meets all due process 
requirements, including those addressed by recent cases from 
the Court.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) are fully 
complied with and satisfied, with respect 
to whether the Veteran is entitled to 
TDIU. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  After the notice above has been 
provided and after undertaking any other 
development deemed appropriate, to 
include ordering a VA examination, the RO 
should then adjudicate the claim for 
TDIU.  The Veteran should be notified of 
the decision and afforded the opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran t if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


